DETAILED ACTION
This office action is in response to the initial filing dated February 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonanni et al. (Bonanni; US Patent #9,247,387).
	As to claim 1, Bonanni teaches method (Column 1, Lines 5-7 teach a method for proximity based reminders) implemented by a processor of a first electronic device (Column 1, Lines 43-50 teach one or more processors of an apparatus performing the method), the 5method comprising: 
	when a communication between the first electronic device and a second electronic device is established, obtaining information about the second electronic device from the second electronic device (Column 11, Lines 4-33 teach RFID detectors detecting the presence of a person within range of the detectors with associated RFID tags); and 
	providing the obtained information about the second electronic device 10to a third electronic device (Column 11, Lines 4-33 teaches communicating to a centralized server the presence of a person at a location).  
	As to claim 2, depending from the method according to claim 1, Bonanni teaches wherein the providing of the obtained information about the second electronic device includes providing positional information of the second electronic device to the third electronic device (Column 11, Lines 4-33 teaches communicating to a centralized server the presence of a person at a location).  
	As to claim 3, depending from the method according to claim 2, Bonanni teaches wherein the providing of the positional information of the second electronic device includes providing, to the third electronic device, positional information when a communication between the first electronic device and the second electronic device is established (Column 11, Lines 4-33 teach communicating to a server upon detection of the RFID tag by the RFID detector to communicate the presence of a person at a location).  
	As to claim 4, depending from the method according to claim 1, Bonanni teaches the method further comprising: 
	when a communication between the first electronic device and the second electronic device that is not paired with the first electronic device is established, obtaining the information about the second electronic device from the second electronic 25device (Column 11, Lines 4-33 teach RFID detectors detecting the presence of a person within range of the detectors with associated RFID tags); and 
	providing the obtained information about the second electronic device to the third electronic device (Column 11, Lines 4-33 teaches communicating to a centralized server the presence of a person at a location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Savarese et al. (US PG Pub #2010/0308105)
	Bernstein et al. (US PG Pub #2006/0255918)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688